DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on June 14, 2021 for the patent application 16/232,912 filed on December 26, 2018. Claims 1, 9, 10 and 15 are amended. Claims 1-20 are pending. The first office action of March 12, 2021 is fully incorporated by reference into this Final Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 15 recites “a means for receiving a data object that includes a question identified…”. The term “means” is considered a generic place holder for a software program.
Claim 15 recites “means for identifying a first context of the question included in the data object”. The term “means” is considered a generic place holder for a software program.
Claim 15 recites “means for identifying a second context associated with activity data”.  The term “means” is considered a generic place holder for a software program.
Claim 15 recites “means for determining that the first context of the question and the second context associated with the activity data are related”. The term “means” is considered a generic place holder for a software program.
Claim 15 recites “means for communicating the data object comprising the questions to a client computing device”. The term “means” is considered a generic place holder for a software program.
Claim 19 recites “means for assigning at least one permission”.  The term “means” is considered a generic place holder for a software program.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

Claim 15 and 19, and its dependents, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites “means for receiving a data object that includes a question identified and extracted from parsing communication session data linked to a live or recorded communication session, the question posed by a participant of the live or recorded communication session or generated by a computerized agent from analysis of one or more inquires recognized from the communication session data; means for identifying a first context of the question included in the data object; means for identifying a second context associated with activity data; means for determining that the first context of the question and the second context associated with the activity data are related using at least one relevancy criterion; and means for communicating the data object comprising the question to a client computing device in response to determining that the first context of the question and the second context associated with the activity data are related, the data object to cause display of the question”.  This limitation is considered to contain written description issue due to the fact that the claim uses “means for” language.  The claim limitation invoke the “means for” language, but does not provide sufficient detail to describe the structure or the algorithm used.  The “means for…” is considered a placeholder for a software component of the computing device.  However, the current disclosure fails to provide sufficient detail describing the algorithm that is intended to be used.  In paragraph 72 of the disclosure it discusses that the computer program device may execute an algorithm but fails to provide sufficient detail to disclose the algorithm.  Therefore, claim 15 contains a written description issue.
Claim 19 recites “means for assigning at least one permissions to the data object in advance of communicating the data object to the client computing device”.  This limitation is considered to contain written description issue due to the fact that the claim uses “means for” language.  The claim limitation 

Rejections under 35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15, 19, and their dependents, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 15, the claim limitations “means for receiving a data object”, “means for identifying a first context included in the data object”, “means for identifying second context associated with activity data”, “means for determining that the first context of the question and the second context associated with the activity data are related using at least one relevancy criterion”, “means for communicating the data object” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. First, claim 15 recites “means for receiving a data object”.  The data object is referred to as drawing label 106 and discussed in paragraphs 28-29.  The data object is understood to be a software command which is received from the graphical user interphase and is understood to be information relating to the questions.  Therefore, the “means for receiving a data object” is understood to be purely a software step and fails to particularly point out a structural component.  Next, claim 15 recites “means for identifying a 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computing device” (i.e. a machine); claim 10 is directed to “a method” (i.e. a process); and claim 15 is directed to “an apparatus” (i.e. a machine), hence the claims are directed Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “generating a data object that includes content from a communication session,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “analyzing and parsing communication session data for the communication session to identify and extract at least one question posed and at least one answer to the at least one question posed during the communication session, the communication session data in a first session format associated with the communication session; generating a data object that includes the at least one question and the at least one answer that occurred during the communication session in the first session format, the at least one question and the at least one answer identified and extracted from the communication session data in the first session format; linking the data object to the communication session; and communicating the data object to store the data object for dissemination and display in a second session format based on at least a context of the at least one question included in the data object and a context of data associated; wherein: the first and second session formats are associated with the communication session; the second session format includes a question and answer session; and functionality providing the first session format is separate from functionality providing the second session format.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computer implemented agent,” “a computing device,” “at least one client computing device,” “a processor,” and “a computer-readable storage medium” are claimed, as these are merely claimed to generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “generating a data object that includes content from a communication session,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
 Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computer implemented agent,” “a computing device,” “at least one client computing device,” “a processor,” and “a computer-readable storage medium” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a computer implemented agent,” “a computing device,” “at least one client computing device,” “a processor,” and “a computer-readable storage medium,” as described through-out the written description of the specification, as originally filed, discloses ubiquitous standard equipment within the realm of modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-9, 11-4 and 16-20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-9, 11-4 and 16-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 16. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on June 14, 2021 related to claims 1-20 are fully considered, but are not persuasive.  

Claim Rejections - 35 U.S.C. §112 
The Applicant respectfully argues “Claim 15 and 19, and its dependents, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Support for the claims may be found at least in paragraphs [0074] to [0083] of the as-filed specification. Reconsideration and withdrawal of the rejection is requested.”
The Examiner respectfully disagrees. The Applicant merely listing several paragraphs fails to provide any evidence of possession overcome a lack of written description rejection under 35 U.S.C. §112(a). As such, the argument is not persuasive. Therefore, the claim rejections are not withdrawn.

Claim Rejections - 35 U.S.C. § 101
The Applicant respectfully argues “As now more clearly recited in the claims, claim 10 recites, for example: A computer implemented agent analyzes and parses communication session data for the communication session to identify and extract at least one question posed and at least one answer to the at least one question posed during the communication session, where the communication session data is in a first session format;
the computer implemented agent generates a data object that includes the at least one question and the at least one answer that occurred during the communication session in the first session format 
the data object is linked to the communication session; and
the data object is communicated to a computing device for dissemination and display in a second session format based on at least a context of the at least one question.
As shown above, the features of claim 10 recite more than a mental process or a method of organizing human activity. Reconsideration and withdrawal of the rejection is requested.”
The Examiner respectfully disagrees. The Applicant’s use of a “computer implemented agent” provides no distinguishable difference between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. The test for subject matter eligibility is not based on whether or not a human can perform the steps. Furthermore, it is worth noting in MPEP §2106 under “II. Certain Methods Of organizing Human Activity,” certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile 
Likewise, it is worth noting in MPEP §2106 under “III Mental Processes,” the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). As such, the argument is not persuasive. Therefore, the rejection of claims 1-20 under 35 U.S.C. § 101 is not withdrawn.

Claim Rejections - 35 U.S.C. § 102
The Applicant respectfully argues “Nakazawa does not disclose generating a data object that includes content from a communication session between a defined set of users, the communication session having multiple session formats. Nakazawa also does not disclose generating, by the computer implemented agent, a data object that includes the at least one question and the at least one answer that occurred during the communication session in the first session format, linking the data object to the communication session; and communicating the data object to a computing device for dissemination and display in a second session format based on at least a context of the at least one question, where the second session format includes a question and answer session.
Accordingly, Applicant respectfully requests that the Examiner withdraw the § 102 rejection of claim 10. To the extent that independent claims 1 and 15 recite similar subject matter, Applicant submits that independent claims 1 and 15 are allowable over Nakazawa for reasons similar to those discussed above with respect to independent claim 10. Accordingly, Applicant respectfully requests that the Examiner allow claims 1 and 15.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection of claims under 35 U.S.C. § 102 is withdrawn.

Claim Rejections - 35 U.S.C. § 103
The Applicant respectfully argues “Dependent 4-5, 12, 18 ultimately depend from independent claim 1. As discussed above, claim 1 is allowable over Nakazawa. The cited references to Antebi fail to supply the elements of claims 1, 10, and 15 that were shown above to be missing from Nakazawa. Furthermore, dependent 4-5, 12, 18 contain additional patentable subject matter. Accordingly, Applicant respectfully requests that the Examiner withdraw the § 103 rejection of claims 4-5, 12, 18.
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection of claims under 35 U.S.C. § 103 is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./
            Primary Examiner, Art Unit 3715